OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 28, 1951.
In this proceeding to discipline respondent for professional misconduct, the Referee sustained a charge of misconduct alleging that respondent failed to co-operate with the Nassau County Bar Association Grievance Committee and the petitioner Grievance Committee in their respective investigations of complaints made against the respondent. The Referee failed to sustain three other charges of misconduct.
The petitioner moved to confirm in part and disaffirm in part the report of the Referee. The respondent cross-moved to disaffirm in part and confirm in part said report.
*609After reviewing all of the evidence, we are in full agreement with the report of the Referee. The respondent is guilty only of the afore-mentioned misconduct. The petitioner’s motion and respondent’s cross motion are granted only to the extent that they seek to confirm in part the Referee’s report and are otherwise denied.
In determining an appropriate measure of discipline to be imposed, we are mindful of respondent’s previously unblemished record. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P.J., Hopkins, Damiani, Lazer and O’Con-nor, JJ., concur.